Citation Nr: 0203471	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  99-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to November 
1955.

This matter came to the Board of Veteran's Appeals (Board) on 
appeal of a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  When this case was before the Board in 
November 2000, it was remanded for further development, to 
include a VA examination of the veteran's claimed disability.  
The case was returned to the Board in April 2002.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  A back disability was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of arthritis of the 
back during active duty may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he has a back disability as a 
result of a surgical procedure he underwent during service.  
Specifically, he maintains that the administration of a 
spinal anesthetic in the course of a January 1952 
appendectomy resulted in nerve damage.

Medical records pertaining to the period of the veteran's 
service show that no abnormality of the spine was found 
during his enlistment examination.  The veteran was admitted 
to a service medical facility in January 1952 with acute 
appendicitis.  An appendectomy was performed under spinal 
anesthesia.  The veteran's postoperative course was noted to 
be uneventful, and he was discharged in February 1952.  No 
evidence of a back disability was detected during the 
veteran's discharge physical examination.

Records from Dr. Anita Dawson show that the veteran presented 
in August 1998 with complaints of pack pain since an 
appendectomy in 1952.  In September 1998, he reported trouble 
sleeping, low back pain, and right leg pain.  He indicated 
that he felt worse than at his last visit.  A treatment note 
dated in December 1998 shows similar complaints and a finding 
of sciatica.

Outpatient treatment records from the Huntington VA Medical 
Center (VAMC) for the period from November to December 1998 
also show complaints of back pain.  In the course of a mental 
health consultation in November 1998, an assessment of 
chronic back pain was made.  The veteran was seen in December 
1998, reporting that he had been involved in a motor vehicle 
accident two days prior to his visit.  He complained of pain 
in his hips, back and neck.  No spinal or paraspinal 
tenderness was detected.  X-rays of his lumbar spine revealed 
normal position and alignment of the vertebrae, and 
relatively well maintained disc spaces.  Marginal osteophytes 
were present anteriorly and laterally.  X-rays of his 
cervical spine revealed normal position and alignment of the 
vertebrae and relatively well maintained disc spaces.  There 
was some narrowing of the intervertebral foramina on the 
left, but the radiologist opined that it was probably 
projectional.  Marginal osteophytes were noted along the 
anterior spinous ligament.  The impression was osteoarthritis 
of the lumbar spine and of the cervical spine.  

In March 1999 the RO requested additional treatment records 
from Dr. Dawson, using an address provided by the veteran.  
The record shows that the mailing was returned and marked to 
indicate that no one by that name was located at the address.
The RO subsequently wrote to the veteran to request the 
accurate address for Dr. Dawson.  

An August 1999 report of contact indicates that the veteran 
appeared at the RO regarding the denial of his claim.  He 
provided an alternate address for Dr. Dawson.  He remarked 
that his back disability caused him so much pain that he 
could not control his emotions and that he had been in jail 
several times due to his inability to control his emotions 
and actions.  

In his substantive appeal, the veteran contended that his 
January 1952 appendectomy had caused his nerve and back 
problems.  He related that his back problem had caused other 
personal problems because the back pain made it difficult to 
control his emotions.

Using a new address supplied by the veteran, the RO again 
attempted to contact Dr. Dawson in August 1999 to obtain 
further treatment records.  A second attempt was made in 
September 1999.  There is no evidence that Dr. Dawson 
responded, or that the mailings were returned as 
undeliverable.

In November 2000, the veteran's claim came before the Board 
for appellate review.  Noting that the evidence indicated a 
current low back disability, the Board determined that the 
veteran should be afforded a VA examination to determine if 
the veteran's current low back disability was etiologically 
related to his military service.  Accordingly, the case was 
remanded to the RO.

The RO wrote to the veteran in November 2000 and informed him 
that he would be scheduled for a VA examination.  It 
indicated that his failure to report for such examination 
might have adverse consequences on his claim.  The record 
shows that this notification was sent to the veteran's last 
known address of record, and was not returned as 
undeliverable.

A report from the VAMC shows that an examination was 
scheduled for January 2001, and that the veteran failed to 
report.  A subsequent report shows that the veteran also 
failed to report for an examination scheduled in March 2001.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
February 2002.  The Board notes that the veteran has been 
appraised of the evidence necessary to substantiate his 
claim.  The RO has obtained pertinent VA treatment records.  
The RO has also made numerous attempts to obtain identified 
private treatment records pertaining to the veteran's back 
disability.  The RO properly arranged for the veteran to be 
scheduled for VA examinations.  The veteran failed to report 
for examinations scheduled for January and March 2001.  

The veteran has not identified, and the Board is not aware 
of, any additional evidence or information which could be 
obtained to substantiate his claim.  In sum, the Board finds 
that the facts relevant to this claim have been properly 
developed to the extent possible, and that there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131.  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 U.S.C. § 5107(b).  

The Board recognizes that VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991). 

The record demonstrates that the veteran was scheduled for 
examinations in January and March 2001, but failed to report.  
He has not offered an explanation for his failure to report 
or requested that the examination be rescheduled.  38 C.F.R. 
§ 3.655(b) addresses the consequences of a veteran's failure 
to attend scheduled medical examinations.  That regulation 
provides that when a claimant fails to report for a scheduled 
medical examination without good cause, an original claim for 
compensation shall be rated on the evidence of record.  
Therefore, based on the provisions of Section 3.655, the 
Board will render a decision on this appeal based upon the 
evidence of record.

With respect to the merits of the veteran's claim, the Board 
notes that service medical records do not document the nerve 
injury alleged by the veteran.  In fact, they document no 
evidence of any back disorder and show that no evidence of a 
back disorder was found on the veteran's examination for 
discharge.  Moreover, there is no contemporaneous medical 
evidence of any back disorder until more than thirty years 
following the veteran's discharge from service, and there is 
no medical evidence of a nexus between the veteran's current 
back disability and his military service.  

The evidence of a nexus between the veteran's current back 
disability and his military service is limited to the 
veteran's own statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Whether the veteran's current back 
disability is related to his service is a medical question.  
Therefore, the veteran's lay opinion concerning the etiology 
of his back disability is of no evidentiary value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for back disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

